Citation Nr: 0818310	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  04-42 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to an effective date prior to June 13, 2001 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).

2. Entitlement to an effective date prior to June 13, 2001 
for the grant of service connection for bilateral hearing 
loss.

3. Entitlement to an effective date prior to June 13, 2000 
for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1968 to February 1970.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a November 2003 
rating decision of the Hartford, Connecticut Department of 
Veterans Affairs (VA) Regional Office (RO).  The veterans 
claims file is now in the jurisdiction of the Chicago RO.  A 
September 2003 rating decision granted service connection for 
bilateral hearing loss and tinnitus, both effective May 12, 
2003.  The November 2003 rating decision granted service 
connection for PTSD, effective June 13, 2001, and granted an 
effective date of June 13, 2001 for the grant of service 
connection for bilateral hearing loss and of June 13, 2000 
for the grant of service connection for tinnitus.  

In August 2005, the veteran appeared at a hearing before a 
Decision Review Officer (DRO) at the Hartford RO.  In March 
2008, a Travel Board hearing was held before the undersigned.  
Transcripts of these hearing are of record.


FINDINGS OF FACT

1. A final December 1997 decision denied service connection 
for PTSD and declined to reopen claims of service connection 
for bilateral hearing loss and tinnitus.  

2. The December 1997 notice letter was sent to the last known 
address reported by the veteran and was returned as 
undeliverable because there was "no such street/number"; 
there were no other plausible or possible addresses of record 
where the veteran could have been located.

3. After the December 1997 decision, the first communication 
from the veteran seeking to reopen claims of service 
connection for PTSD, bilateral hearing loss, and tinnitus was 
received on June 13, 2001.

4. A November 2003 rating decision granted the veteran an 
effective date of June 13, 2000 for the grant of service 
connection for tinnitus based on the provisions of 38 C.F.R. 
§ 3.114(a)(2).


CONCLUSIONS OF LAW

1. An effective date earlier than June 13, 2001 is not 
warranted for the awards of service connection for PTSD and 
bilateral hearing loss.  38 U.S.C.A. §§ 5101, 5110, 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.151, 3.155, 
3.400 (2007).

2. An effective date earlier than June 13, 2000 is not 
warranted for the award of service connection for tinnitus.  
38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400, 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The November 2003 rating decision that is on appeal granted 
service connection for PTSD and an effective date for the 
award and found the veteran was entitled to earlier effective 
dates for the grants of service connection for tinnitus and 
bilateral hearing loss; thus, statutory notice had served its 
purpose and its application was no longer required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An 
October 2004 statement of the case (SOC) provided notice on 
the "downstream" issue of effective dates of awards and a 
December 2005 supplemental SOC readjudicated the matters 
after the veteran and his representative responded and 
further development was completed.  38 U.S.C.A. § 7105; see 
Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  Neither 
the veteran nor his representative has alleged that notice in 
these matters was less than adequate.  See Goodwin v. Peake, 
No. 05-876 (U.S. Vet. App. May 19, 2008) (holding that 
"where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream issues").  

All evidence relevant to the veteran's claims has been 
secured.  Determinations regarding effective dates of awards 
are based, essentially, on what was shown by the record at 
various points in time and application of governing law to 
those findings, generally further development of evidence is 
not necessary unless it is alleged that evidence 
constructively of record is outstanding.  The veteran has not 
identified any pertinent evidence that is outstanding.  VA's 
duty to assist is met.  

B.	Legal Criteria, Factual Background, and Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  A "claim" or "application" is a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal 
claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  If a formal claim is received within one year of 
an informal claim, it will be considered filed as of the date 
of receipt of the informal claim.  38 C.F.R. § 3.155.  

A December 1997 decision denied the veteran's claim of 
service connection for PTSD and declined to reopen claims of 
service connection for bilateral hearing loss and tinnitus.  

During the August 2005 DRO hearing, the veteran testified 
that he had not received notice of the December 1997 rating 
decision, because he was homeless and had been moving around 
at the time.  The United States Court of Appeals for Veterans 
Claims (Court) has ruled that there is a rebuttable 
"presumption of administrative regularity" under which it 
is presumed that government officials have properly 
discharged their official duties, including mailing notices.  
See Clark v. Principi, 15 Vet. App. 61, 63 (2001).  In order 
to rebut this presumption, there must be "clear evidence" 
to the contrary that either VA's regular mailing practices 
were not regular or they were not followed.  More precisely, 
the veteran must establish both that the mailing was returned 
as undeliverable and that there were other possible and 
plausible addresses that could have been used to contact him.  
See Davis v. Principi, 17 Vet. App. 29 (2003); Woods v. 
Gober, 14 214 (2000); Mindenhall v. Brown, 7 Vet. App. 271 
(1994).

The December 1997 notice letter was returned as undeliverable 
because there was "no such street/ number".  The RO mailed 
the December 1997 letter to the address the veteran had 
provided in May 1997 when he requested his claims file be 
transferred from the Honolulu, Hawaii RO to the Boston, 
Massachusetts RO.  The record does not indicate that there 
were other possible or plausible addresses the RO could have 
used.  Notably, in a June 1997 submission, the veteran's 
representative indicated the veteran's address was the same 
as the one to which the December 1997 letter was sent.  The 
only other addresses on file were old addresses the veteran 
had previously indicated were no longer valid.  A notation on 
the undeliverable December 1997 envelope shows the RO checked 
for a better address and phone number for the veteran; the 
record does not reflect that a better address was found.  The 
Board notes the veteran is ultimately responsible for keeping 
VA apprised of his current address.  See Wood v. Derwinski, 1 
Vet. App. 190. 192 (1991).  While VA has a duty to assist him 
in the development of a claim, this duty is not limitless.  
It is his burden to keep VA apprised of his whereabouts and, 
if he does not do so, VA is not obligated to "turn up heaven 
and earth" to find him.  Hyson v. Brown, 5 Vet. App. 262 
(1993).

Since no clear evidence has been presented to rebut the 
presumption of administrative regularity, it is presumed that 
notice of the RO's December 1997 decision was sent to the 
veteran at his most recent address of record.  Accordingly, 
that decision is final and binding on him based on the 
evidence then of record because he did not timely appeal it.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The December 
1997 decision is not subject to revision in the absence of 
clear and unmistakable error (CUE).  38 U.S.C.A. §§ 7105, 
5109A; see Rudd v. Nicholson, 20 Vet. App. 296 (2006) 
(finding that only a request for revision based on CUE could 
result in the assignment of an effective date earlier than 
the date of a final decision).  CUE in the December 1997 
rating decision has not been alleged, and that decision is a 
legal bar to an effective date prior to the date of the 
decision.

The veteran's formal claim to reopen claims of service 
connection for bilateral hearing loss, tinnitus, and PTSD was 
received by the RO on June 13, 2001.  

The November 2003 rating decision granted the veteran an 
effective date of June 13, 2000 for the grant of service 
connection for tinnitus under the provisions of 38 C.F.R. 
§ 3.114(a)(2).  The RO found that since his claim was 
reviewed on VA's initiative more than 1 year after the 
effective date of a law or VA issue, benefits could be 
authorized for a period of 1 year prior to the date of the 
veteran's claim.  The November 2003 rating decision does not 
make clear what liberalizing law the RO applied in granting 
the veteran service connection for tinnitus.  The Board notes 
that in May 1999 the rating criteria for tinnitus changed 
from a 10 percent rating being provided for persistent 
tinnitus as a symptom of head injury, concussion or acoustic 
trauma to a 10 percent rating being applied to recurrent 
tinnitus.  38 C.F.R. § 4.87a, Diagnostic Code 6260 (effective 
prior to May 11, 1999); 38 C.F.R. § 4.87, Diagnostic Code 
6260 (effective from May 11, 1999).  Hence, the Board assumes 
that this is the liberalizing law the RO has indicated it 
applied to grant the veteran an effective date of June 13, 
2000, one year prior to the date of his formal claim of 
service connection for tinnitus.  He would only be entitled 
to an effective date prior to June 13, 2000 under 38 C.F.R. 
§ 3.114(a) if VA reviewed his claim within a year from the 
date of the law or VA issue.  The record does not reflect 
that VA reviewed his claim for tinnitus within a year of May 
11, 1999; hence, the record does not show that he is entitled 
to an effective date prior to June 13, 2000 based on the 
provisions of 38 C.F.R. § 3.114(a). 

While the effective date for the grant of service connection 
for tinnitus is one year earlier than that assigned for the 
grants of service connection for PTSD and bilateral hearing 
loss, the question before the Board is essentially the same 
in all three claims:  Subsequent to the December 1997 
decision and prior to June 13, 2001, did the veteran 
communicate an intent to reopen his claims seeking service 
connection for bilateral hearing loss, tinnitus, and PTSD?  
[If it were found that the veteran had submitted a claim for 
tinnitus prior to June 13, 2001, then his claim would need to 
be reassessed under 38 C.F.R. § 3.114(a) to determine whether 
it would provide him an effective date prior to June 13, 
2000.]  The preponderance of the evidence is against a 
finding that he submitted any claim prior to June 13, 2001.  

A February 1999 letter from the veteran's representative 
requested that the veteran's claims file be transferred to 
the Hartford RO and that the letter be "considered an 
informal claim on [the veteran's] behalf for any and all 
benefit due him with a corresponding effective date."  While 
the representative requested this correspondence be 
recognized as an informal claim, it cannot be construed as 
such because it does not identify the benefit being sought.  
It does not provide any indication that the veteran was 
seeking to reopen claims of service connection for PTSD, 
bilateral hearing loss, or tinnitus; it is phrased in terms 
that are too general to be construed as identifying the 
benefit sought.  The representative did not submit or 
indicate that there was any new evidence that could be used 
to reopen his claims and did not state whether the veteran 
may have been seeking service connection for new 
disabilities.  While VA is required to "sympathetically 
read" a veteran's pro se filing to determine whether an 
informal claim has been made, VA is not required to read the 
minds of the veteran or his representative.  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001); Moody v. Principi, 
360 F.3d 1306, 1310 (Fed. Cir. 2004); see Cintron v. West, 13 
Vet. App. 251, 259 (1999) (finding that the VA "ha[s] no 
obligation to read the minds of the veteran and/or his 
representative").  A request that a letter be considered an 
informal claim without identifying what type of benefit is 
being sought does not meet regulatory requirements for an 
informal claim.  38 C.F.R. § 3.155(a).  

During the March 2008 hearing, the veteran testified that he 
remembered that someone helping him at the Harbour Health 
Center in New York had filed an earlier claim on his behalf 
with the New York RO sometime between 1997 and 2001.  In May 
2008, a BVA employee contacted the Veterans Service Center 
Manager of the New York RO and was told that all of the 
veteran's records had been transferred to the Chicago RO.  A 
May 2008 e-mail reflects that BVA personnel requested from 
the Chicago RO any "additional records, temp[orary] files, 
rehab[ilitation] files, education files, etc." to ensure 
that the file before BVA was comprised of all potentially 
relevant documents.  In response, the Chicago RO forwarded a 
temporary file regarding a claim for a total disability 
rating based on individual unemployability (TDIU) that the 
veteran's representative had filed in March 2008.  Hence, the 
record does not reflect that there are any outstanding 
records from the New York RO during the time period between 
1997 and 2001 and there is nothing to indicate that an 
earlier claim was filed.  While the Board finds no reason to 
doubt that the veteran believed someone previously filed a 
claim for him, his argument is essentially one of equitable 
estoppel, and the Board is precluded from awarding benefits 
based on estoppel.  See Shields v. Brown, 8 Vet. App. 346, 
351 (1995) (rejecting appellant's argument that she was 
prevented from filing a timely claim because of advice from a 
local veterans' service office); see also Townsend v. Brown, 
9 Vet. App. 258, 260 (1996) (finding that a Notice of Appeal 
to the Court was untimely and that it was irrelevant that the 
appellant had relied on advice from a local veterans service 
office regarding the time limit for filing a Notice of 
Appeal).  The Board cannot grant benefits where they are not 
allowed by statute.  See McTighe v. Brown, 7 Vet. App. 29, 30 
(1994) (finding where a statute specifically provided an 
effective date as the date of application, an earlier 
effective date was not allowed under equitable estoppel 
because payment of government benefits must be authorized by 
statute).  

There is no statutory authority that would allow VA to grant 
the veteran an earlier effective date for the reasons he has 
alleged.  The record does not reflect that he filed informal 
or formal claims to reopen his claims of service connection 
for PTSD, bilateral hearing loss, or tinnitus prior to June 
13, 2001; hence, he is not entitled to receive benefits for 
these disabilities prior to that date.  [As no earlier claim 
to reopen his claim of service connection for tinnitus has 
been found, it is not necessary to reconsider the claim under 
38 C.F.R. § 3.114(a).] 

Accordingly, as a matter of law, the appeals seeking 
effective dates prior to June 13, 2001 for the grant of 
service connection for bilateral hearing loss and PTSD and 
prior to June 13, 2000 for the grant of service connection 
for tinnitus must be denied.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  


ORDER

An effective date prior to June 13, 2001 for the grants of 
service connection for PTSD and bilateral hearing loss is 
denied.

An effective date prior to June 13, 2000 for the grant of 
service connection for tinnitus is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


